Opinion

FLYNN, J.
The state appeals from the January 6, 2004 judgment of the trial court rendered following the granting of the motion of the acquittee, Gregory Gillespie, to dismiss the state’s petition for an order of continued commitment. On appeal, both the state and the acquittee claim that the trial court’s decision should be reversed in light of our Supreme Court’s decision in State v. Long, 268 Conn. 508, 847 A.2d 862, cert. denied, 543 U.S. 969, 125 S. Ct. 424, 160 L. Ed. 2d 340 (2004). Although we agree that it must be reversed and have done so in State v. Gillespie, 92 Conn. App. 143, 884 A.2d 419 (2005), we disagree that it can be done in this appeal from the judgment rendered January 6, 2004.
The sole issue before us on this appeal is whether General Statutes § 17a-593 (c) is unconstitutional because it is violative of the due process and equal protection rights of acquittees. The appeal was taken from the January 6, 2004 judgment.
Because the court’s order of May 21,2004, was operative to open the judgment of January 6, 2004,1 the case then stood as though the judgment as originally entered had never been rendered. See Milford Trust Co. v. Greenberg, 137 Conn. 277, 279, 77 A.2d 80 (1950), citing Padaigis v. Kane, 125 Conn. 727, 728, 4 A.2d 335 (1939), and Simpson v. YMCA of Bridgeport, 118 Conn. 414, 418, 172 A. 855 (1934). Accordingly, any appeal from that judgment is void. See Milford Trust Co. v. Greenberg, supra, 137 Conn. 279; see also RAL Management, Inc., v. Valley View Associates, 88 Conn. App. 430, 872 A.2d *158462 (2005), cert. granted, 274 Conn. 902, 876 A.2d 12 (2005).
The appeal is dismissed.
In this opinion the other judges concurred.

 In its May 21, 2004 decision, the court references the December 23, 2003 decision, which was filed on January 6, 2004.